It was improper to condition receipt by the plaintiff of a copy of the report of her physical examination by defendants’ physician upon her furnishing to the defendants a copy of the report of her examination by her own physician (Baum v. Nussenbaum, 7 A D 2d 991; Mansoor v. Simon, 5 A D 2d 845). The conditions under which defendants moved for an additional physical examination after the action had been on the calendar over two years, namely: (1) the substitution of attorneys for defendants by reason of the refusal by the insurance company, at whose instance the original physical examination was conducted, to continue the defense of this action; (2) the fact that such substitution occurred some seven months before the action was placed on the calendar; and (3) the long duration of plaintiff’s injuries, are not unusual and unanticipated within the meaning of subdivision (c) of section (9) of our present Statement of Readiness Rule. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, J J., concur.